Opinion issued September 1, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00968-CR
                           ———————————
                 STEPHEN FRANKLIN HEIMAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 81031-CR


                         MEMORANDUM OPINION

      A jury found appellant, Stephen Franklin Heiman, guilty of the offense of

capital murder.1 Because the State did not seek the death penalty and appellant

was eighteen years or older when he committed the offense, the trial court, as

1
      See TEX. PENAL CODE ANN. § 19.03(a), (b).
statutorily required, assessed appellant’s punishment at confinement for life,

without parole.2      In two issues, appellant contends that the evidence is legally

insufficient to support his conviction and the trial court erred in instructing the

jury.

        We affirm.

                                     Background

        James Moore, a neighbor of the complainant, Don Weido, on Windy Shores

Drive in the Shadow Creek subdivision in Brazoria County, Texas, testified that on

the evening of January 22, 2017, he looked out his front window and noticed that a

car had backed into the complainant’s driveway and was parked diagonally, facing

the street. Moore thought this looked unusual and examined more closely the front

of the complainant’s home, which was across the street and one house over from

his own. Moore saw two individuals crouched over and walking toward the

complainant’s front door. He asked his wife to call for emergency assistance and

report that someone was trying to break into the complainant’s home. Meanwhile,

Moore went out his back door and walked to the front of his house. When he

looked over at the complainant’s house from this new vantage point, he saw that

the car was gone and the complainant’s front “door was sort of partially opened.”




2
        See id. § 12.31(a)(2).

                                           2
      Samuel Louis, another neighbor of the complainant, testified that he lived a

couple of doors down and across the street from the complainant’s home. On the

evening of January 22, 2017, while he watching television, he heard “what [he]

knew to be gunshots, approximately four gunshots.” Louis “proceeded to the back

door of [his] house going out to . . . see what this noise was and what was going

on.” His wife said she believed that the sounds had come from the front of their

home. So, Louis “went toward the front door of [his] home . . . . And at that time,

right before reaching the front door, [he] heard three more shots.” Louis decided

to go out the side door of his home into the carport area. He started to walk slowly

from behind his Ford Expedition sport utility vehicle (“SUV”) toward the front of

his house. As he “came from around” the SUV, he saw two men “bolt out of [the

complainant]’s front door.” Louis “immediately jumped back behind the [SUV],”

but not before noting that one man was about five feet, nine inches tall and the

other was about six feet tall and holding a handgun. The next thing he heard was

“tires screeching” and he saw a Ford Taurus car, “coming from the direction of the

complainant’s driveway[,] pass in front of [his] house, down the street, and then

exit[] out of the subdivision.”

      After Louis watched the car leave, he asked his wife to call for emergency

assistance. He encountered Moore outside in front of his house, and they decided

to walk toward the complainant’s house. They could see that the front door to the


                                         3
complainant’s home was open. Louis, an attorney and a former state and federal

prosecutor, cautioned that they should not go into the home because it probably

was a crime scene. They decided to walk toward the house until they reached the

middle of the street and called the complainant’s name. They “called out his name

several times but got no response.” Louis saw through the open door that the

complainant’s dog was sitting in the hall toward the back of the house.

      Pearland Police Department (“PPD”) Sergeant A. Carroll testified that while

he was on patrol on the evening of January 22, 2017, he received a call about a

possible home invasion on Windy Shores Drive. When he arrived at the address,

he encountered other PPD officers in the front doorway, who told him that they

had found the complainant deceased inside the home. Carroll noticed that the front

door to the complainant’s home “looked like it had been kicked or forced open,

based on the splintering.” The window beside the front door was broken and

pierced with bullet holes. Carroll also noticed fresh damage to the hardwood floor,

which looked like a bullet had skipped across it. He saw a bullet hole that went

through the couch located in the study area to the left of the front door. The study

area looked as if there had been a struggle in it: the area was disheveled, in

contrast to the neat and tidy appearance of the rest of the house. Carroll proceeded

to the back of the house, where he found the complainant’s body lying in a

breakfast nook next to the kitchen. The complainant had been shot several times.


                                         4
      PPD Detective J. Bond testified that, among other duties as a law

enforcement officer, he monitored and accessed the Shadow Creek subdivision’s

surveillance system to “use as a tool . . . to help solve crimes.”3 Related to the

investigation of the complainant’s death, he reviewed the videotaped surveillance

recording from the night of January 22, 2017, looking for a Ford Taurus car to

match the description given by the complainant’s neighbors. On the recording, he

saw the car “traveling northbound” on Reflection Bay, “exiting the neighborhood”

at about 7:07 p.m. Bond accessed the camera view for the license-plate camera

and obtained a screenshot of the license-plate number for the car. He then traced

the car’s registration to a Jarrett Angst in Needville, Texas.

      PPD Detective J. DeSpain testified that he located the Ford Taurus car at

Angst’s place of employment in Richmond, Texas. DeSpain entered the building

and spoke for about forty-five minutes with Angst, who agreed to accompany

DeSpain to PPD headquarters for an interview. DeSpain interviewed Angst for

three and a half hours, then, accompanied by PPD Detective C. Simons, drove

Angst to his home in Needville.

      When they arrived at Angst’s home, Detective DeSpain spoke briefly with

Angst’s father and got permission to enter the home. PPD officers also obtained


3
      Detective Bond noted that “[a]nything that involves the roadways in [the] Shadow
      Creek [subdivision], [law enforcement] ha[s] the ability to look at the camera
      system.”

                                           5
and executed a search warrant at Angst’s home. Angst told one law enforcement

officer that a firearm used to kill the complainant was in his bedroom.4

      Detectives DeSpain and Simons collected a pair of black shorts, a red t-shirt,

a pair of black and white Nike shoes,5 and a black holster containing “a Taurus

9-millimeter pistol with two magazines.” The officers also searched Angst’s car.

Inside the trunk, they found cardboard laid across the interior and a plastic Family

Dollar shopping bag containing a dark-colored sweatshirt and pants. The pants

were stained with what appeared to be blood near the right pocket and left knee.

      Detective DeSpain left Angst’s home and returned to PPD headquarters,

where PPD Detectives E. Morton and McGuire were interviewing appellant.

McGuire left and DeSpain took his place in the interview.

      The trial court admitted into evidence a videotaped recording of law

enforcement officers’ interview with appellant.        In the interview, appellant

admitted that he and Angst had traveled in Angst’s car to Pearland, Texas to kill

the complainant. Upon arrival at Windy Shores Drive, appellant approached the

complainant’s home and knocked on the door. The complainant came to the door

and, after a brief exchange, appellant shot a firearm at waist level several times

4
      Detective Simons testified that Angst told him that the firearm found in his
      bedroom was possibly used to kill the complainant. Simons stated that he found
      the firearm in Angst’s closet.
5
      According to Detective Simons, Angst stated that he wore these clothes while
      committing the offense.

                                         6
through the window on the right side of front door, then shot the door handle and

kicked in the front door. At that point, appellant’s firearm either jammed or ran

out of bullets. The complainant tried to escape down the hall, but appellant caught

up to the complainant at the back door, where the complainant was struggling with

the doorknob. Appellant dropped his firearm and began punching the complainant

in the face. He grabbed the complainant’s shoulders, pulled him to the floor, and

continued to punch him. When appellant “put [his] knee into [the complainant’s]

side,” his knee became covered in blood, so appellant assumed that he must have

struck the complainant with a bullet when he was shooting through the door.

       In the meantime, Angst had entered the home and found appellant and the

complainant by the back door. Appellant pinned the complainant down on the

floor as Angst shot the complainant in the head. After shooting the complainant,

appellant and Angst drove to the home of Rita Young, an acquaintance of the

appellant, and told her that “it was done.” Appellant told law enforcement officers

that Young had given him the nine-millimeter firearm that he used to kill the

complainant and he left it at the scene.

      Appellant also stated that he had never met the complainant before January

22, 2017, but Young had told him that the complainant was the ex-husband of

Young’s daughter. Appellant told law enforcement officers that Young wanted

him to “take care of a problem” involving a child-custody dispute between the


                                           7
complainant and Young’s daughter.       Young gave appellant the complainant’s

address, but he could not recall the complainant’s name.

      Detective DeSpain explained that after he and Detective Morton completed

appellant’s interview in the early morning hours of January 24, 2017, Morton

drove appellant to his home in Needville. The next day, when appellant returned

to PPD headquarters for more questioning, DeSpain read him his statutory rights.

During the second interview, DeSpain appellant stated that he and Angst had made

a “dry run” to the complainant’s home the night before the murder.

      PPD Detective J. Page testified that he was tasked with reviewing the

videotaped surveillance recording from the Shadow Creek subdivision’s

surveillance system for the night of January 22, 2017. Page located a portion of

the recording that showed Angst’s Ford Taurus car entering the Shadow Creek

subdivision shortly before the offense occurred.

      PPD Detective J. Albin, a crime scene investigator, testified that he was

charged with collecting evidence from the scene at the complainant’s house on

January 22, 2017. He recovered shell casings from the flower bed beside the front

door of the complainant’s home. He found broken pieces of tempered glass where

the windows beside the front door appeared to have been shot out. He found a

broken cylinder from the front door lock, a bent deadbolt, and a significant gouge

in the doorframe. Albin also found scuff marks in the floor where bullets had


                                         8
penetrated the wood. In the study area by the front door, Albin found a small

round table knocked over and broken glassware on the floor. He found droplets of

blood dotting the floor, a bullet lodged in the floor, and a bullet indentation on the

baseboard. He found a hole through a sofa cushion and a bullet lodged in the

sheetrock behind the sofa.

      Detective Albin also explained that he found the complainant’s body next to

the kitchen. The complainant had a bullet wound on his neck and blood was

pooling underneath his body.       Albin noted additional bullet wounds on the

complainant’s torso and one on his mouth. When Albin rolled the complainant’s

body over to look at the back, he found a firearm underneath, which had been

emptied of ammunition. Near the complainant’s body, Albin collected shoe sole

impressions from the dried blood on the floor, which were found to match the tread

pattern of the tennis shoes appellant wore during the offense. Albin also confirmed

that he had collected the pants from the back of the Ford Taurus car that were later

the subject of the DNA testing.

      Detective Morton testified that, related to the investigation of the

complainant’s death, he was tasked with finding appellant after Angst mentioned

appellant’s name during his interview with law enforcement officers. Morton,

accompanied by Detectives McGuire and DeSpain, traveled to appellant’s home in




                                          9
Needville on January 23, 2017.       They arrived at appellant’s home at about

11:00 p.m.

      According to Detective Morton, appellant agreed to be interviewed by law

enforcement officers at PPD headquarters. As appellant walked to the officers’

patrol car, Morton noticed that appellant had what appeared to be blood on his

shoes. The officers drove appellant to PPD headquarters, where Morton and

Detective DeSpain interviewed him in the early morning hours of January 24,

2017. During the interview, appellant gave the officers his cellular telephone and

tennis shoes and provided a DNA sample on a buccal swab.

      Appellant also gave law enforcement officers consent to search his cellular

telephone.   A search of its contents revealed text messages among appellant,

Angst, and Young, sent before and after the complainant’s death, indicating that

the three had planned the offense together. Appellant reiterated that Young gave

him the complainant’s address.

      Detective Morton testified that during appellant’s second interview with law

enforcement officers, appellant mentioned the parcel of land Young owned in

Needville, saying that he “was hoping maybe [he] could do some work for

[Young] and end up working off [the price of] her property or something like that.”

Appellant also remarked, “Even if I could do it for a year, I could get property that

would last me a lifetime, go down for generations, [that] I could hand down to my


                                         10
family.” Appellant agreed that “[Young] was fully aware from the beginning that

[his] whole purpose was to try to work off—or work up some credit with her so

[he] could possibly work a deal with her for her property at a later date.”

Appellant told law enforcement officers that Young had told him, “If you want

compensation[,] I can give you that afterward.” Although appellant denied being

promised anything specific for killing the complainant, he also said that Young

offered to help him later because his girlfriend was pregnant.

      Ashley Kibbe, a forensic scientist in the DNA section of the Texas

Department of Public Safety Crime Laboratory in Houston, testified in regard to

DNA results comparing the complainant’s blood sample with DNA extracted from

a stain on the right pocket of the pants found in the plastic bag in the back of

Angst’s car. Kibbe opined that both samples were from a single source.

      E. Barnhart, M.D., the Chief Medical Examiner for Galveston, Brazoria,

Fort Bend, and Matagorda Counties, testified that she performed an autopsy on the

complainant’s body. She found the complainant’s cause of death to be homicide

by multiple gunshot wounds. The complainant’s body had eight gunshot wounds.

Five of the wounds were potentially fatal: one that passed through the brain and

exited through the back of the head; one went into the mouth and exited through

the back of the neck; and three passed through the abdomen, perforating the

intestine and lacerating the kidney.


                                         11
                              Sufficiency of Evidence

      In his first issue, appellant argues that the evidence is legally insufficient to

support his conviction because he lacked the intent to kill the complainant and his

statements about the possibility that his actions were “based on remuneration or the

promise of remuneration” are insufficient to support his conviction.

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any

“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); Williams v.

State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Our role is that of a due

process safeguard, ensuring only the rationality of the trier of fact’s finding of the

essential elements of the offense beyond a reasonable doubt. See Moreno v. State,

755 S.W.2d 866, 867 (Tex. Crim. App. 1988).              We give deference to the

responsibility of the fact finder to fairly resolve conflicts in testimony, weigh

evidence, and draw reasonable inferences from the facts. Williams, 235 S.W.3d at

750. However, our duty requires us to “ensure that the evidence presented actually

supports a conclusion that the defendant committed” the criminal offense of which

he is accused. Id.

      In reviewing the legal sufficiency of the evidence, we treat direct and

circumstantial evidence equally because circumstantial evidence is just as


                                          12
probative as direct evidence in establishing the guilt of a defendant. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Circumstantial evidence

constitutes “direct proof of a secondary fact which, by logical inference,

demonstrates the ultimate fact to be proven.” Taylor v. State, 684 S.W.2d 682, 684

(Tex. Crim. App. 1984). And it alone can be sufficient to establish guilt. Clayton,
235 S.W.3d at 778. Further, the “cumulative force” of all the circumstantial

evidence in a case can be sufficient to support a jury finding of guilt beyond a

reasonable doubt. Powell v. State, 194 S.W.3d 503, 507 (Tex. Crim. App. 2006).

“Intent is almost always proven by circumstantial evidence.” Trevino v. State, 228
S.W.3d 729, 736 (Tex. App.—Corpus Christi–Edinburg 2006, pet. ref’d); see also

Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002) (“Direct evidence of the

requisite intent is not required . . . .”); Smith v. State, 56 S.W.3d 739, 745 (Tex.

App.—Houston [14th Dist.] 2001, pet. ref’d).

      Relevant to this case, a person commits the offense of murder if he

intentionally or knowingly causes the death of another person. TEX. PENAL CODE

ANN. § 19.02(b)(1).    A person commits the offense of capital murder if he

intentionally commits murder under Texas Penal Code section 19.02(b)(1) while in

the course of committing or attempting to commit burglary. See id. § 19.03(a)(2).

A person commits the offense of burglary if he, “without the effective consent of




                                        13
the owner,” “enters a building or habitation and commits or attempts to commit a

felony, theft, or an assault.” Id. § 30.02(a)(3).

      Appellant asserts that “[t]here is no evidence before the jury [that he] went

to or entered [the complainant]’s residence with a requisite intent to murder [the

complainant].”

      “In a prosecution for capital murder based on burglary, the requirement that

a felony be intended is satisfied by the murder of the victim.” Gardner v. State,

306 S.W.3d 274, 287 (Tex. Crim. App. 2009). Here, appellant admitted that while

breaking into the complainant’s home, he shot the complainant in the abdomen,

and then, after chasing the complainant down the hall, beating him, and pulling

him to the floor, he pinned the complainant down while Angst shot the

complainant in the head. Chief Medical Examiner Barnhart testified that five of

the gunshot wounds that the complainant sustained were potentially fatal, including

three that passed through the complainant’s abdomen, and caused the

complainant’s death. Viewing the evidence in the light most favorable to the

verdict, we conclude that a rational trier of fact could have determined beyond a

reasonable doubt that appellant intentionally committed murder in the course of

committing burglary.

      Appellant also asserts that the evidence does not support a finding that he

“caused the death of [the complainant] for remuneration or the promise of


                                           14
remuneration from Rita Young.”         See TEX. PENAL CODE ANN. § 19.03(a)(3)

(providing person commits offense of capital murder if “the person commits the

murder for remuneration or the promise of remuneration or employs another to

commit the murder for remuneration or the promise of remuneration”). Because

sufficient evidence supports a finding that appellant intentionally committed

murder in the course of committing a burglary, we need not address appellant’s

challenge to the sufficiency of the evidence that he committed the murder in

exchange for remuneration or the promise of remuneration. See Gardner, 306
S.W.3d at 286–87; see also TEX. R. APP. P. 47.1.

      We hold that the evidence is legally sufficient to support appellant’s

conviction.

      We overrule appellant’s first issue.

                                    Jury Charge

      In his second issue, appellant argues that the trial court erred in instructing

the jury because the trial court, in its charge, failed to tell the jury that “it must

unanimously agree as to the alternative paragraphs alleging what element gives

raise to capital murder.”

      A review of jury-charge error involves a two-step analysis. Ngo v. State,

175 S.W.3d 738, 743–44 (Tex. Crim. App. 2005); Abdnor v. State, 871 S.W.2d
726, 731–32 (Tex. Crim. App. 1994). First, we must determine whether error


                                         15
actually exists in the charge, and, second, if error does exist, whether sufficient

harm resulted from the error to require reversal. Ngo, 175 S.W.3d at 743–44;

Abdnor, 871 S.W.2d at 731–32.          If the defendant preserved error by timely

objecting to the charge, an appellate court will reverse if the defendant

demonstrates that he suffered some harm as a result of the error. Sakil v. State, 287
S.W.3d 23, 25–26 (Tex. Crim. App. 2009).

      Here, pertinent to this appeal, the trial court instructed the jury:

      . . . [I]f you believe from the evidence beyond a reasonable doubt that
      [appellant], either acting alone or as a party thereto as hereinbefore
      defined, in Brazoria County, Texas, on or about the 22nd day of
      January, 2017, did then and there intentionally cause the death of an
      individual, namely, [the complainant], by shooting [the complainant]
      with a firearm, and [appellant] was then and there in the course of
      committing or attempting to commit the offense of Burglary of a
      Habitation owned by [the complainant];
                                          OR
      If you believe from the evidence beyond a reasonable doubt that
      [appellant], either acting alone or as a party thereto as hereinbefore
      defined, in Brazoria County, Texas, on or about the 22nd day of
      January, 2017, did then and there intentionally or knowingly cause the
      death of an individual, namely, [the complainant], by shooting [the
      complainant] with a firearm, for remuneration or the promise of
      remuneration from Rita Young, to wit: money from Rita Young;
                                          OR
      If you believe from the evidence beyond a reasonable doubt that
      [appellant], either acting alone or as a party thereto as hereinbefore
      defined, in Brazoria County, Texas, on or about the 22nd day of
      January, 2017, did then and there intentionally or knowingly cause the
      death of an individual, namely, [the complainant], by shooting [the
      complainant] with a firearm, for remuneration or the promise of
      remuneration from Rita Young, to wit: real property from Rita Young;

                                          16
      Unless you so find beyond a reasonable doubt, or if have a reasonable
      doubt thereof, you will acquit [appellant] of Capital Murder and next
      consider whether [appellant] is guilty of Murder.

      Appellant depends on Richardson v. United States to assert that the trial

court’s charge to the jury on Texas Penal Code section 19.03(a)(2) and (a)(3)

“contain[s] elements of capital murder not merely manner and means,” and thus

permits a nonunanimous verdict. 526 U.S. 813, 817–19 (1999). According to

appellant, because Texas Penal Code section 19.03’s “subheadings (a)(2) and

(a)(3) constitute two sets of different elements,” they “require[] the State upon the

request of [appellant] to elect what theory the State would pursue in presenting the

charge to the jury.”

      Richardson, the case on which appellant relies, did not involve a

capital-murder statute, but rather one for the offense of a continuing criminal

enterprise, which, the United States Supreme Court held, required the jury to

unanimously find each of the three acts in the “series of violations” that constituted

the criminal enterprise. See 526 U.S. at 817–19, 824. In contrast, in charging a

jury under the Texas-capital-murder statute, the predicate crimes are submitted in

the disjunctive. See Gamboa v. State, 296 S.W.3d 574, 583–84 (Tex. Crim. App.

2009) (disjunctive charge is permissible in capital-murder cases under “all

alternate theories of capital murder” “so long as the same victim is alleged for the




                                         17
predicate murder”; disjunctive submission of any of alternate theories of offense

does not violate unanimity requirement).

      In reviewing a disjunctive jury charge, we first consider whether the separate

application paragraphs contain different criminal acts or whether they merely

instruct as to different means of committing a single offense. See Fullenwider v.

State, 176 S.W.3d 290, 299 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d). If

the disjunctive paragraphs contain different criminal acts, then the jury must be

instructed that it cannot return a guilty verdict unless it agrees unanimously that the

defendant committed one of the acts. Ngo, 175 S.W.3d at 744. If the disjunctive

paragraphs merely inform of different means of committing a single offense, the

jury must agree unanimously that the defendant committed one of the acts. Id.

Thus, if the disjunctive paragraphs merely inform the jury of different means of

committing a single offense, then the jury does not have to unanimously agree on

which alternative means the defendant used to commit the offense. Kitchens v.

State, 823 S.W.2d 256, 257 (Tex. Crim. App. 1991); see also Gardner v. State, 306
S.W.3d 274, 301–02 (Tex. Crim. App. 2009) (reaffirming Kitchens).

      All three of the application paragraphs in the trial court’s charge instructed

the jury to find whether appellant “intentionally or knowingly cause[d] the death of

an individual, namely, [the complainant], by shooting [the complainant] with a

firearm.” The disjunctive language asked the jury to find whether appellant did so


                                          18
“for remuneration or the promise of remuneration from Rita Young,” either for

remuneration or the promise of remuneration in cash or real property, or whether

appellant “was then and there in the course of committing or attempting to commit

the offense of Burglary of a Habitation owned by [the complainant].” Under each

paragraph, the jury had to find that appellant caused the complainant’s death by

shooting him with a firearm. The charge, then, required the jury to unanimously

agree to a single offense before appellant could be found guilty of the offense of

capital murder.

      In a recent capital-murder case, the Texas Court of Criminal Appeals

rejected the same argument that appellant makes here. See Thomas v. State, No.

AP-77,052, 2018 WL 739093, at *23 (Tex. Crim. App. 2018) (mem. op., not

designated for publication). In doing so, the court reiterated the rule that, “[t]he

jury in a capital[-]murder case need not be unanimous about which of the

enumerated underlying felonies the defendant was in the course of committing (or

attempting to commit).” Id. (citing Gardner, 306 S.W.3d at 302); see also Luna v.

State, 268 S.W.3d 594, 601 (Tex. Crim. App. 2008) (upholding, over

jury-unanimity challenge, general verdict that defendant was guilty as charged in

indictment where indictment charged, in separate paragraphs, three alternate

theories that defendant murdered complainant while committing and attempting to

commit the offenses of burglary, robbery, and arson); Sherrill v. State, No.


                                        19
01-07-00503-CR, 2008 WL 4670606, at *9 (Tex. App.—Houston [1st Dist.] Oct.

23, 2008, pet. ref’d) (mem. op., not designated for publication) (holding

defendant’s rights to due process and jury trial were not violated by jury charge

that did not require jury to unanimously agree on which aggravating offense—

kidnapping or aggravated assault—elevated his crime to capital murder). The

Court of Criminal Appeals in Thomas further observed that it has “applied this

holding equally to all alternate theories of capital murder in [Texas] Penal Code

Section 19.03, whether they are found in the same or different subsections, so long

as the same victim is alleged for the predicate murder.” 2018 WL 739093, at *23

(internal quotations omitted).

      For these reasons, we conclude that the trial court’s charge to the jury did

not violate the unanimity requirement but properly instructed the jury to consider

the predicate crimes under the capital-murder statute as alternate manners and

means. We therefore hold that the trial court did not err in instructing the jury.

      We overrule appellant’s second issue.




                                          20
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Julie Countiss
                                                Justice



Panel consists of Justices Kelly, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           21